772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MORRIS MAY, PLAINTIFF-APPELLANT,v.INTERNATIONAL BUSINESS ASSOCIATES, INC., DEFENDANT-APPELLEE,v.FORD MOTOR COMPANY, DEFENDANT-APPELLEE.
NOS. 85-3218, 85-3219
United States Court of Appeals, Sixth Circuit.
8/1/85

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  ENGEL and MILBURN, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
May moves for stays pending appeal in these employment discrimination cases.  The appeals have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
May is a resident of Cincinnati, Ohio and belongs to the Orthodox Jewish religion.  His complaints allege that the defendants discriminated against him on the basis of his religion when they denied his applications for employment.  The defendants filed motions to dismiss the complaints because May had not filed within ninety days after receiving the EEOC's 'right to sue' letters.  42 U.S.C. Sec. 2000e-5(f).  The magistrate held a hearing on the motions and recommended that they be granted.  The district court adopted the magistrate's recommendation.


3
The ninety day time limit is not a jurisdictional requirement but is subject to equitable tolling.  Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982).  However, the use of equitable tolling is very restricted.  Brown v. Mead Corp., 646 F.2d 1163, 1165 (6th Cir. 1981).  We agree with the district court's conclusion that nothing in these records is sufficient to state a valid equitable tolling claim.


4
The motions for stays are denied.  The judgments of the district court are affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.